Citation Nr: 1429391	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  11-18 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Basic eligibility for entitlement to a nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1990 to April 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In his July 2011 substantive appeal, the Veteran requested a hearing before the Board.  A hearing was scheduled for March 2013 but the Veteran asked that it be rescheduled as he had no transportation.  He was notified by letter dated May 2013 that the hearing had been rescheduled for June 2013, but he failed to report.  As such, his hearing request is deemed withdrawn.

The issue of entitlement to nonservice-connected pension benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran served on active duty from August 1990 to April 1991 during a period of war.

CONCLUSION OF LAW

The service criteria for basic eligibility for VA pension benefits are met.  38 U.S.C.A. §§ 101(33), 1521, 5303A (West 2002 and Supp 2013); 38 C.F.R. §§ 3.2(i), 3.3, 3.12a (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish entitlement to VA nonservice-connected pension benefits under 38 U.S.C.A. § 1521, a veteran must show (1) that he served during a period of war for 90 days or more (or was discharged or released from service during a period of war for a service connected disability); (2) that he is permanently and totally disabled; and (3) that his income is below a certain standard.  38 U.S.C.A. § 1521(a), (j); 38 C.F.R. § 3.3(a)(3)(i); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The term "period of war" is defined to include the Persian Gulf War, which is identified as beginning August 2, 1990, and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  38 U.S.C.A. § 101(11), (33); 38 C.F.R. § 3.2(i) (2013).  The Veteran's DD Form 214 shows that he served on active duty from August 29, 1990 to April 3, 1991; thus he served for more than 90 days during a period of war.

In the decision on appeal and a May 2011 statement of the case, the RO denied the claim because it found the Veteran did not meet the "minimum active-duty requirement" of 38 C.F.R. § 3.12a.  However, 38 U.S.C.A. § 5303A(b)(3)(F)(iv) provides an exception to this requirement when the servicemember was discharged or released for a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty.  Here, the Veteran's DD Form 214 shows that he was discharged for "admission of homosexuality/bisexuality."  The Board finds that he is therefore entitled to the exception under 38 U.S.C.A. § 5303A(b)(3)(F)(iv) and 38 C.F.R. § 3.12a is not for application.

The Board finds that the Veteran meets the basic eligibility requirements for VA nonservice connected pension benefits, as he served in the active military for 90 days or more during a period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. §§ 3.3.


ORDER

The Veteran meets the basic service eligibility requirements for a VA nonservice-connected disability pension; to this extent only, the appeal is granted.


REMAND

A claim for a permanent and total disability rating for non-service-connected disability pension purposes is determined based on the total impairment caused by all non-service-connected disabilities not the result of the Veteran's willful misconduct.  See 38 U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. §§ 3.321(b)(2), 3.340, 3.342(a), 4.17; Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992) (stating that before a total and permanent disability rating can be awarded, an evaluation must be performed to determine the percentage of impairment caused by each disability).

Although the Veteran meets the basic service eligibility requirements for a nonservice-connected pension, he has not been afforded a VA examination to assess his disabilities and determine whether he is permanently and totally disabled for pension purposes.  In addition, the United States Court of Appeals for Veterans Claims has observed that a veteran's income is an essential element in a claim for nonservice-connected pension benefits and that it must specifically be considered.  Vargas-Gonzalez, 12 Vet. App. at 328.  Therefore, these issues must be remanded to the RO for further development.

Accordingly, the case is REMANDED for the following actions:

1.  Invite the Veteran to submit lay statements from himself and from other individuals who have first-hand knowledge, of the nature, extent and severity of each of his disabilities and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  After physically or electronically associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine whether he is permanently and totally disabled for pension purposes.  The claims file must be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  

The examiner must describe the impact of the Veteran's disabilities on his industrial adaptability.  Any diagnosed disorder must be evaluated for the specific purpose of assessing their relative degree of industrial impairment, in light of the Veteran's medical and vocational history.  In doing so, the examiner should specifically indicate the nature, extent, severity and limitations imposed by the Veteran's multiple sclerosis.

The examiner should describe what types of employment activities are limited because of the disorders and whether sedentary employment is feasible.  A complete rationale should be given for all opinions and conclusions expressed.

3.  Ask the Veteran to submit relevant earnings information pertinent to the claim.

4.  Then, readjudicate the appeal.  If the benefit sought remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


